DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 filed 02/19/2020 are presented for examination.

This Office action is Non-Final.

Information Disclosure Statement

The information disclosure statement (IDS) filed on 02/19/2020 and 06/02/2020 have been considered and made of record in the application file.

Examiner’s Note On Petition Filed 06/18/2021

The claims examined below were filed 02/19/2020 with the original application.

The examiner acknowledges the applicant’s 06/18/2021 Petition to expunge an incorrect claim set and related communications filed inadvertently by clerical error on 06/15/2021.

The examiner finds that the 06/15/2021 filings are immaterial. They are not being considered for examination purposes. They may be expunged by the applicant as instructed in the Petition Decision filed 08/20/2021.

Drawing Objections

EXCEPTION DEFINTION 320 in Fig. 3 is interpreted to be a misspelling of EXCEPTION DEFINITION 320. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is not “process, machine, manufacture, or composition of matter.” Claim 20, broadly read, might include a non-patentable transitory signal via the claim terminology “computer-In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). Examiner recommends adding the term “non-transitory.”

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite a method (process), system (machine), and article of manufacture (computer readable media, broadly interpreted). Therefore, Step 1 is satisfied for claims 1-20. 

Step 2A Prong One: The independent claims determine ways to modify data monitoring conditions, i.e., mental processes of observation and evaluation, abstract ideas. Given the breadth of the present claim language, the acts can practically performed in the human mind, or by a human using a pen and paper, similar to the processes that occurs when a psychologist is evaluating a group of users based on gathered information. Such mental observations or evaluations fall within the unpatentable “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitations of computing equipment systems, processor and computer-readable medium does not change the mental nature of these limitations because the computing machinery is a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
For purposes of further discussion, the limitations are treated as a single abstract idea. 

Step 2A Prong Two: The examiner finds no additional claim elements beyond the judicial exception, whether individually or in combination, that integrate the exception into a practical application. 

The iterations and interactions of claim two, and the conditional boundaries of claims 3 through 10, even when viewed in combination, are characteristics of evaluative mental processes, varying comparisons to adjust the boundaries of data gathering. The message of claim 11 is a notice that could be performed by a human with pen and paper or verbally unaided by electronic information processing.

The computer elements are recited at a high degree of generality and represent instructions to apply the judicial exception on a computer. There is no indication of any specialized programming algorithm or specialized computer hardware or other inventive computer components. These limitations can also be viewed as applying the judicial exception to the technological environment of a computer. Please see MPEP 2106.05(I).



Step 2B: Does the claim as a whole amount to significantly more than the recited exception? The examiner finds no additional elements or combination that provide an inventive concept.

The examiner concludes that none of the claims as presently drafted recite patent eligible subject matter.

The examiner further recommends the applicant request an early interview to explore alternatives for advancing prosecution.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Kennis, et al., US 2005/0209876 in view of Manske, et al., US 2017/0177702.

	As to claim 1, Kennis teaches a computer-implemented method comprising:
in a database environment comprising a plurality of logical object definitions having relationships defined according to a schema, wherein logical object instances following the logical object definitions comprise attribute names and respective attribute values indicating status of an enterprise in an enterprise resource planning system,
Kennis ¶¶161-163 teaches and enterprise resource planning (ERP) system 110 … database that includes information concerning vendors of the enterprise, payments to such vendors, the status of invoices and vouchers from vendors …, [Please see, e.g., Fig. 1 and Fig. 19 Ontology / Schema referring to logical 
receiving a starting exception definition specifying a first query against the logical object instances, wherein the first query comprises one or more initial situational trigger conditions;
Kennis ¶30 teaches a collaborative reasoning engine (CORE) … coupled to a knowledge base that stores computer-executable policy statements in the form of XML frames. These statements or frames are provided in sets, with an initial set of base frames that … can be customized
Kennis ¶115 defines a “frame” as a computer-executable logical representation of a rule or set of rules. Kennis ¶¶296-300 and following (with Fig. 29, Fig. 30, and Fig. 31, e.g.)describes XML formats of frames as basis for query logic trigger conditions.

However, Kennis may not teach explicitly the following limitations as disclosed by Manske:
and deriving a new exception definition based on the starting exception definition and one or more stored, acted-upon exception definition proposals, wherein the new exception definition specifies a second query against the logical object instances, wherein the second query comprises one or more modified situational trigger conditions.
Manske ¶¶60-65 teach actions including updating a previously-generated situation definition from user input acting upon exception definition proposals (Manske ¶72 teaches dynamic updates)

It would have been obvious to a person having ordinary skill in the art, having the teachings of Kennis and Manske before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary, the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results.
One would have been motivated to modify Kennis with Manske because Manske’s “situation definition adds meaning to data by i) captured application knowledge, ii) business knowhow (domain and customer) in triggering conditions, and ii) individual expert knowledge by considering user behavior. (Manske ¶14).

	As to claim 2, the combination of Kennis and Manske teaches the method of claim 1, further comprising detecting a user action in response to at least one logical object instance that satisfies the second query, wherein when the user action is detected for a predetermined number of times, the new exception definition is categorized as an acted-upon exception definition proposal.
Manske ¶69 teaches “predetermined number of times:” evaluation frequency can indicate how often the trigger condition 504 is evaluated to determine whether the trigger condition 504 is satisfied … trigger condition evaluation module 310 can evaluate the trigger condition 504 based on the user input, and determine that the trigger condition 504 is satisfied.

	As to claim 3, The combination of Kennis and Manske teaches the method of claim 1, wherein deriving the new exception definition comprises re-using a data context associated with at least one of the one or more stored, acted-upon exception definition proposals, wherein the data context comprises attribute names and attribute values corresponding to the attribute names.
Kennis ¶¶317-322 and Fig. 32 teaches change in attribute value and otherwise the same data context.

	As to claim 4, The combination of Kennis and Manske teaches the method of claim 3, wherein re-using the data context comprises copying or modifying at least one of the attribute names or attribute values.
Kennis ¶¶317-322 and Fig. 32 teaches change in attribute value.

	As to claim 5, The combination of Kennis and Manske teaches the method of claim 1, wherein the one or more initial situational trigger conditions in the first query comprise an original first situational trigger condition that specifies a comparison between a first attribute of a primary logical object definition and an original first reference value, wherein the primary logical object definition is one of the plurality of logical object definitions in the database environment.
Kennis ¶¶317-322 and Fig. 32 teaches change in attribute value for a logical object (entity).

	As to claim 6, The combination of Kennis and Manske teaches the method of claim 5, wherein deriving the new exception definition comprises changing the original first situational trigger condition to a modified first situational trigger condition which specifies a comparison between the first attribute of the primary logical object definition and a modified first reference value; wherein the original first reference value defines an initial scope of the first attribute, the modified first reference value defines a modified scope of the first attribute, and wherein the modified scope of the first attribute is broader than the initial scope of the first attribute.
Kennis ¶281 teaches variations in trigger conditions, such as claimed, will be inferred by a person having ordinary skill in the art. The Kennis’ Frame data structure permits multiple independent indicators to specify comparisons, for examples in Figs. 29-32. The examiner takes Official Notice that obvious inferred combinations will include variations in entities, attributes, and values, broadened and narrowed and related semantically or otherwise by design choice depending on policy objectives. Please see note above for claim 5.

	As to claim 7, The combination of Kennis and Manske teaches the method of claim 6, wherein the one or more modified situational trigger conditions in the first query comprise an original second situational trigger condition that operates in conjunction with the original first situational trigger condition, wherein the original second situational trigger condition specifies a comparison between a second attribute selected from the plurality of logical object definitions and an original second reference value; wherein deriving the new exception definition comprises changing the original second situational trigger condition to a modified second situational trigger condition which specifies a comparison between the second attribute and a modified second reference value; wherein the original second reference value defines an initial scope of the second attribute, the modified second reference value defines a modified scope of the second attribute, and wherein the initial scope of the second attribute is broader than the modified scope of the second attribute.
Same rejection as claim 6.

	As to claim 8, The combination of Kennis and Manske teaches the method of claim 6, wherein deriving the new exception definition comprises defining a second situational trigger condition that operates in conjunction with the modified first situational trigger condition; wherein defining the second situational trigger condition comprises selecting a second attribute of the primary logical object definition and determining a second reference value to which the second attribute is compared.
Same rejection as claim 6.

	As to claim 9, The combination of Kennis and Manske teaches the method of claim 6, wherein deriving the new exception definition comprises defining a second situational trigger condition that operates in conjunction with the modified first situational trigger condition; wherein defining the second situational trigger condition comprises selecting an attribute of a secondary logical object definition and determining a second reference value to which the attribute is compared; wherein the secondary logical object definition is directly related to the primary logical object definition by at least one shared attribute.
Same rejection as claim 6.

	As to claim 10, The combination of Kennis and Manske teaches the method of claim 6, wherein deriving the new exception definition comprises defining a second situational trigger condition that operates in conjunction with the modified first situational trigger condition; wherein defining the second situational trigger condition comprises selecting an attribute of a secondary logical object definition and determining a second reference value to which the attribute is compared; wherein the secondary logical object definition is not directly related to the primary logical object definition by any shared attribute; wherein the attribute of the secondary logical object definition is semantically associated with at least one attribute of the primary logical object definition.
Same rejection as claim 6.

	As to claim 11, The combination of Kennis and Manske teaches the method of claim 1, further comprising: responsive to detecting satisfaction of the second query against the logical object instances, sending a message from a first computer to a second computer indicating that the one or more modified situational trigger conditions have been met.
Kennis ¶350 teaches notifying a supervisor or auditor, which a person having ordinary skill in the art would infer as being sent to a second (personal) computer used by the recipient. Taught also by Manske ¶49.

	As to claim 12, it is rejected on the same grounds as claim 1, but in addition Kennis teaches a system comprising: one or more processors; and memory coupled to the one or more processors comprising instructions causing the one or more processors to perform a method.
Kennis ¶157

	As to claim 13, it is rejected on the same grounds as claim 2 (claim 2’s term, “categorized” is interpreted for examination purposes as being equivalent to claim 13’s term “accepted”).

	As to claim 14, it is rejected on the same grounds as claim 3.
15, it is rejected on the same grounds as claim 5.
	As to claim 16, it is rejected on the same grounds as claim 6.
	As to claim 17, it is rejected on the same grounds as claim 7.
	As to claim 18, it is rejected on the same grounds as claim 8.
	As to claim 19, it is rejected on the same grounds as claim 11.

	As to claim 20 it is rejected on the same grounds as claim 1, 2, and 11, but in addition, Kennis teaches one or more computer-readable media having encoded thereon computer-executable instructions that, when executed, cause one or more processors to perform a method.
Kennis ¶154

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159

/AMRESH SINGH/Primary Examiner, Art Unit 2159